 

Case 1:17-cr-00248-VSB Document 255-1 Filed 04/23/20 Page 1 of 2

KAMALA D. HARRIS COMMITTEE ON HOMELAND SECURITY
CALIFORNIA AND GOVERNMENTAL AFFAIRS

 

COMMITTEE ON THE JUDICIARY

WWI. HARRIS.SENATE.GOW
SELECT COMMITTEE ON INTELLIGENCE

Wnited States Senate ren

March 5, 2020

Mr. Michael Carvajal
Director

Federal Bureau of Prisons
320 First Street NW
Washington, DC 20534

Dear Mr. Carvajal:

I write to request information about the Bureau of Prisons’ (BOP) preparation for coronavirus in
BOP facilities and private prisons.

On January 20, the Centers for Disease Control and Prevention (CDC) announced the first
confirmed case of coronavirus in Washington State. Based on an analysis of the virus’s genetic
sequence, another case that surfaced in the state and was announced in late February appears to
have descended from the first case. The two affected individuals live in the same county, but are
not known to have had contact with one another. According to researchers, these findings
suggest that the virus may have been spreading through the community for close to six weeks,!

On February 27, California announced its first case of community spread in the city of Vacaville.
Reports indicate that a local woman had contracted the virus, but had not traveled abroad
recently and had no known exposure to an infected person.” The woman began to show
symptoms of the disease and was admitted to the NorthBay VacaValley Hospital. It was later
confirmed that two healthcare providers who treated the woman had tested positive for
coronavirus and are under self-quarantine. Additionally, 124 healthcare workers were ordered to
undergo quarantine due to possible exposure.?

The risk of community spread poses a critical and unique threat to vulnerable populations,
including those in our prisons and jails. As of February 2020, there were over 175,000
incarcerated men and women in federal prisons.’ Our incarcerated population faces severe
threats to their health and safety every day, and BOP must prioritize and work diligently to
improve prison conditions nationwide. As the country prepares for coronavirus, it is also
incumbent upon BOP—in coordination with HHS—to prevent outbreaks and to safely and
humanely treat all affected individuals.

 

' Sheri Fink and Mike Baker, Coronavirus May Have Spread in U.S. for Weeks, Gene Sequencing Suggests, N.Y.
TIMES (March 1, 2020), https://www.nytimes.com/2020/03/01/health/coronavirus-washington-spread.html.

> US. Confirms Two New Coronavirus Cases Without Links to Travel, THE GUARDIAN (Feb. 28, 2020),
https://www.theguardian.com/us-news/2020/feb/28/third-coronavirus-case-confirmed-in-silicon-valley-amid-fears-
of-local-spread.

3 2 North Bay VacaValley Hospital Health Care Workers Test Positive for Coronavirus, CBS SAN FRANCISCO BAY
AREA (March 1, 2020), https://sanfrancisco.cbslocal.com/2020/03/01/coronavirus-covid | 9-health-care-workers-test-
positive-vacavalley-hospital-solano-alameda-county/.

‘Federal Bureau of Prisons, Statistics, https://www.bop.gov/mobile/about/population_statistics.jsp.

]
 

Case 1:17-cr-00248-VSB Document 255-1 Filed 04/23/20 Page 2 of 2

On March 4, the Justice Department informed my office that there are no known cases of
coronavirus among BOP inmates, and that BOP is providing guidance to health care
professionals and has a screening tool in the event that an inmate or staff member is exposed or
symptomatic. The Justice Department also reported that BOP is providing information to staff
members and inmates regarding prevention. While helpful, this information does not provide
sufficient clarity around BOP’s plan to prepare for and respond to an outbreak of coronavirus.

Therefore, in order to assess BOP’s preparation, I request a response to the following questions
by Monday, March 9, 2020:

1. How many BOP officials are currently working on the agency’s response to coronavirus?
Has BOP received any direction or guidance from Attorney General Barr on this matter?

2. How is BOP coordinating with federal public health officials on issues related to
coronavirus that may impact our incarcerated population?

a. Which agencies are providing guidance to BOP about the steps necessary to
prevent, detect, and respond to a coronavirus outbreak among our incarcerated

population?

b. Does BOP have a plan to provide treatment to incarcerated individuals that entails
more than isolation?

3. How is BOP coordinating with federal public health officials on issues related to
coronavirus that may impact correctional staff?

a. Which agencies are providing guidance to BOP about the steps necessary to
prevent, detect, and respond to a coronavirus outbreak among correctional staff?

b. Does BOP have a plan to offer paid leave or other support to impacted
correctional staff?

4. Does the CDC plan to test or screen for coronavirus in BOP facilities and private prisons?
If yes, please explain the timing and protocols that will be followed.

I look forward to your prompt response to this matter.

Sincerely,

    

KAMALA D. HARRIS
United States Senator
